Citation Nr: 0500141	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
residuals, shell fragment wound, right elbow (claimed as arm 
and hand injury).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned an initial evaluation of 30 percent disabling, 
effective August 20, 2002.  By the same rating action, the RO 
also granted service connection for residuals, shell fragment 
wound, right elbow (claimed as arm and hand injury) and 
assigned a non-compensable evaluation effective June 12, 
2002.  The veteran filed a timely Notice of Disagreement with 
respect to each claim and perfected a timely appeal of his 
PTSD claim to the Board.

By way of the December 2002 rating decision, the RO also 
granted the veteran's additional claim for an earlier 
effective date for his service-connected diabetes mellitus.  
In February 2003, the veteran filed a Notice of Disagreement 
as to all issues in the December 2002 rating decision.  
Because the RO's action regarding the earlier effective date 
issue constituted a full grant of the veteran's claim on that 
issue, no issue remains for appeal.  This issue, therefore, 
is no longer before VA.

In June 2003, the veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge 
(formerly known as a Member of the Board).  Before a hearing 
was held, however, the matter came before the Board.  In 
August 2003, the Board remanded the matter so that the 
veteran's requested hearing could be scheduled.  The RO 
scheduled the hearing for May 2004.  Subsequently, in May 
2004, the veteran withdrew his request for a hearing and and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

As the appeal regarding the evaluation of the veteran's 
service-connected PTSD involves an original claim, the Board 
has framed this issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of entitlement to an initial compensable evaluation 
for residuals, shell fragment wound, right elbow is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran'sown name.  
 PTSD is manifested by sleep impairment; 
frequent nightmares, flashbacks, and intrusive thoughts; 
anger; an exaggerated startle response; memory loss; 
difficulty adapting to stressful situations; avoidance 
behavior; social isolation; and difficulty sustaining 
employment.  

2.  The evidence shows that the veteran's PTSD is not 
productive total occupational and social impairment; nor are 
the veteran's symptoms productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or 

CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001), codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's PTSD claim and that the 
requirements of the VCAA have been satisfied.

In October 2002 and July 2004, the veteran was afforded 
formal VA examinations in order to determine the nature and 
severity of his PTSD.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran and his representative have 
been provided with an Statement of the Case and two 
Supplemental Statements of the Case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
to prevail on his claim.  In addition, the veteran's 
representative has been given the opportunity to submit 
written argument.  While the veteran was provided with an RO 
letter notifying him of the requirements of the VCAA in 
connection with a claim of service connection, including the 
evidence needed to substantiate such claim and offering to 
assist him in obtaining any relevant evidence, see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the veteran was not 
provided a letter notifying him of the requirements of the 
VCAA in connection with his claim for an increased rating.  
In this regard, the Board notes that, because service 
connection has since been established for the veteran's 
claim, 38 U.S.C. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the veteran's claim of entitlement to a higher 
initial evaluation for his condition.  VAOPGCPREC 8-2003 
(2003).  In addition, in light of this decision, in which the 
Board agrees with the veteran that the evaluation for his 
disability should be increased, and grants the veteran's 
claim of entitlement to a disability rating of 70 percent 
disabling for his service-connected PTSD, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The Board will therefore proceed with the 
consideration of this case.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When 
assessing a claim for increased rating, the current level of 
disability is generally of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often). chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the evidence shows that the veteran's service-connected PTSD 
warrants a 70 percent evaluation.  In reaching this 
determination, the Board notes that the veteran was afforded 
VA psychiatric examinations in October 2002 and July 2004.  

The results of the October 2002 examination revealed that the 
veteran had been experiencing problems with sleep and bad 
dreams.  These were noted to be especially bad in the first 
five years after service and have begun to get worse again in 
the last two to three years.  The veteran reported nightmares 
once or twice a week that were triggered by viewing war 
movies or hearing conversations about Vietnam.  The veteran 
reported some forgetfulness and noted that he is impatient 
and easily frustrated.  He stated that he keeps his distance 
from people and does not have a lot of friends, preferring 
solitary pursuits.  The examiner noted that his private 
physician had prescribed medication for his condition.  The 
veteran also reported being married since 1967 and stated 
that he still lives with his wife and that he has five grown 
children.  He was currently working.  During the examination, 
the veteran was found to be able to bathe, feed and dress 
himself, and that he stays busy around the house.  The 
examiner noted that the veteran used to go fishing and to 
high school football games, but indicated that he lost 
interest in that.  The veteran stated that he gets along with 
people fairly well.  In addition, the examiner found the 
veteran to be pleasant, cooperative and polite, both 
spontaneous and logical, and he neatly groomed and dressed.  
The veteran behaved normally and had normal gait.  The 
examiner also ruled out hallucinations, delusions, paranoia 
and suicidal and homicidal ideations, although the examiner 
did find that the veteran had startle, hypervigilance, 
nightmares, intrusive memories, avoidance and isolation.  
After the examination, the veteran was diagnosed with PTSD 
and given a GAF score of 50. 

In July 2004, the veteran was afforded an additional 
examination in connection with his claim.  The veteran 
related many of the same symptoms noted in the October 2002 
examination.  In addition, the examiner noted worsening 
symptoms including, continued difficulty with nightmares with 
extremely poor sleep as a result.  He noted daily flashbacks 
to Vietnam with heightened startle and hypervigilance.  The 
veteran indicated that he avoids being around crowds and 
isolates himself while he is at home.  The veteran also 
reported difficulty with concentration and noted that he is 
forgetful at times.  He continues to work, but indicated that 
this is becoming difficult and that his job is in jeopardy 
because of concentration and anger problems.  The veteran 
stated that he can only work along side one person.  The 
examiner noted that the veteran continued to be prescribed 
medication by his private physician for this condition.  Upon 
examination, the veteran was again noted to be married for 37 
years and still living with his wife.  His five children are 
grown.  He also continued to work but was noted to be having 
difficulty with his current job.  The veteran noted that he 
had been fired from two jobs in the past due to anger and 
concentration problems.  The veteran was found to be neatly 
dressed with good hygiene and was found to be oriented to 
person, time, place and purpose.  His behavior was 
appropriate, but he had anxious affect and mood.  The 
examiner also found no history of delusions or hallucinations 
and the veteran exhibited good judgment and no problems with 
abstract thinking.  The veteran's memory was intact for 
recent and remote events and the examiner found no suicidal 
or homicidal ideations.  After the examination, the veteran 
was diagnosed with chronic PTSD and given a GAF score of 35.  
The examiner concluded by noting that the veteran's current 
symptoms included nightmares, flashbacks, intrusive memories, 
hypervigilance, increased startle response, avoidance of 
things war related, detachment from others and difficulty 
sleeping.  He is currently employed, but appeared to be only 
making it day-to-day.  The examiner noted that due to his 
lack of concentration while having flashbacks, the veteran's 
ability to work is questionable.

In addition to the VA examinations, the record also contains 
reports from the veteran's private physician dated August 
2002, July 2003, and April 2004.  In these reports the 
veteran is noted to have flashbacks as often as two to three 
times per week.  He is also noted to be hypervigilant, 
prefers being alone, and socializes only about once every six 
weeks.  He reported daily intrusive thoughts about dead 
friends in Vietnam and noted that he sometimes feels 
depressed.  The physician noted that the veteran's memory is 
very poor and that he hears noises in the house and sees 
shadows moving out of the corner of his eye.  The physician 
noted that these auditory and visual hallucinations happen on 
almost a daily basis.  The veteran also reported that he gets 
angry easily and feels like crying with intrusive thoughts.  
The physician noted that the veteran misses on average one 
day of work per month because of anxiety and rage.  The 
veteran was diagnosed with PTSD and dysthymic disability, and 
given a GAF score of 35.  He was also prescribed medication 
for his condition.  The physician also noted that, because of 
the veteran's PTSD, the veteran could no longer sustain 
social relationships and was scarcely able to sustain work 
relationships.  He stated that "[i]n my medical opinion, I 
doubt he will be able to continue working much longer."

Here, the Board notes that one VA examiners assigned a GAF 
score to the veteran of 50 and the other examiner and the 
veteran's private physician assigned a GAF score of 35.  
According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 41to 50 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score in the 
31 to 40 range indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 

Based on the foregoing, the Board finds that entitlement to a 
70 percent rating under Diagnostic Code 9411 has been shown.  
The evidence shows that the veteran is occupationally and 
socially impaired, with deficiencies in most areas, including 
work, family relations, judgment, thinking and mood.  While 
the evidence does not show that the veteran has suicidal or 
homicidal ideation, nor does it reflect that the veteran 
engaged in obsessional rituals, neglect of personal 
appearance, or illogical, irrelevant or obscure speech, the 
record clearly reflects that the veteran suffers from 
nightmares, flashbacks, intrusive memories, possible auditory 
and visual hallucinations, hypervigilance, increased startle 
response, anger, avoidance of things war related, detachment 
from others and difficulty sleeping.  He is currently 
employed, but due to his PTSD, his ability to work is 
questionable.

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 70 percent.  The medical 
evidence affirmatively shows that the condition is not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  And the record shows that, although the veteran 
suffers from social impairment, his symptoms have not caused 
total social or occupational impairment.  In this regard, the 
Board observes that the veteran has participated in the 
treatment of his condition, and appears to be compliant with 
his medication regimen and with therapy.  And the veteran 
continues to be married to and live with his wife of 37 years 
and participates, however infrequently, in social activities 
every six weeks or so.  With regard to occupational 
impairment, the record reflects that the veteran continues to 
work, although his condition is affecting his performance and 
threatening his continued employment.

In light of the foregoing, therefore, the preponderance of 
the evidence is against a finding that the veteran's PTSD is 
productive of total occupational and social impairment.  As 
such, a 100 percent rating is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to an initial 70 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 70 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.


ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.


REMAND

In a December 2002 decision, the RO granted service 
connection for, among other things, residuals, shell fragment 
wound, right elbow, and assigned a non-compensable evaluation 
for such condition.  In a February 2003 statement, the 
veteran expressed his disagreement with the RO's 
determinations contained in the December 2002 rating 
decision.  The Board accepts the February 2003 statement as a 
Notice of Disagreement (NOD) pursuant to 38 C.F.R. § 20.201 
(2003); however, the RO has not issued the veteran a 
Statement of the Case (SOC) with respect to the right elbow 
claim.  Under these circumstances, the Board must remand this 
issue to the RO for the issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. at 240-41; 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following action:

1.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claim of entitlement to an initial 
compensable evaluation for residuals, 
shell fragment wound, right elbow, to 
include notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


